

116 HJ 90 : Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to “Community Reinvestment Act Regulations”.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionH. J. RES. 90IN THE SENATE OF THE UNITED STATESJune 30, 2020ReceivedJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to Community Reinvestment Act Regulations.That Congress disapproves the rule submitted by the Office of the Comptroller of the Currency relating to Community Reinvestment Act Regulations (85 Fed. Reg. 34734; published June 5, 2020), and such rule shall have no force or effect.Passed the House of Representatives June 29, 2020.Cheryl L. Johnson,Clerk